FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROSALINA GONZALEZ-REYES,                         No. 07-74750

               Petitioner,                        Agency No. A079-812-126

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Rosalina Gonzalez-Reyes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her motion for a continuance and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
voluntary departure. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion for a continuance, Baires v. INS, 856

F.2d 89, 91 (9th Cir. 1988), and de novo questions of law, Ram v. INS, 243 F.3d

510, 516 (9th Cir. 2001). We deny the petition for review.

          The IJ did not abuse her discretion in denying Gonzalez-Reyes’ third motion

for a continuance where Petitioner failed to show eligibility for any relief. See 8

C.F.R. § 1003.29 (IJ has authority to grant a continuance upon a showing of good

cause); Baires, 856 F.2d at 92-93. It follows that Petitioner’s due process claim

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice for a petitioner to prevail on a due process claim).

          Gonzalez-Reyes’ contention that the IJ erred by denying her post-conclusion

voluntary departure is unsupported by the record because she did not request such

relief.

          PETITION FOR REVIEW DENIED.




NHY/Research                                2                                  07-74750